DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 22, 2022:
Claims 1-3, 5-7, 9 and 18-22 are pending. Claims 4, 8, 10-17 and 23-25 have been cancelled as per applicant’s request. Claims 19-22 are withdrawn from consideration.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) in view of Dai et al. (US2016/0141598), Kobayashi et al. (US 2014/0004418) and Cui et al. (US 2016/0013462). The English machine translation of Choi et al. is referenced below. 
Regarding Claim 1, Choi et al. teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) coated on a current collector (Para. [0023]) wherein a lithium metal thickness is 40 
    PNG
    media_image1.png
    61
    75
    media_image1.png
    Greyscale
 , wherein X comprises functional groups such as –COOLi, -OLi, and R can be a substituted hydrocarbon group with nitrogen (Para. [0034-0038]) (i.e. a Li-N-C-H-O compound). 
Choi et al. further teaches dendrite formation or growth on the electrode layer (i.e. lithium metal anode) is inhibited by the protective layer (Para. [0018], lines 125-129) 
Choi et al. does not explicitly teach a lithium metal layer with a flat surface microstructure without dendrite or a columnar structure extending upward from the current collector. 
However, Cui et al. teaches a lithium anode layer wherein deposited lithium deposited on a copper substrate (i.e. a current collector) wherein the lithium metal contains no long filaments or dendrites. (Para. [0020], [0076] and Fig. 11c, wherein the lithium layer appears to be extending upward from the current collector and appears to have a substantially flat surface microstructure, on the bottom surface for example) and the deposited lithium having a columnar structure (Para. [0020], lines 11-13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as dendrite formation leads to low Coulombic efficiency, short cycle life safety, and safety 
Choi et al. does not explicitly teach a Li-N-C-H-O compound represented by formula (1) or formula (2) of the instant claim. 
However, Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (Para. [0064]) (i.e. a lithium metal anode) with a current collector (Fig. 1, #20 and Para. [0034]), wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3), wherein a discharge cycle causes the SEI layer (i.e. coating to form) (Para. [0085-0087]). The procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification (pg. 43, Example 1) that it would be expected that the ionic compounds in the instant claims to be present in the coating layer when incorporating the procedure of Dai et al. with Choi et al. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the battery, and the organic-based coating would provide more flexibility when compared to other rigid electrode coating layers (Para. [0071]). 

Choi et al. does not teach a pore fraction of the electrode layer (i.e. lithium thin film layer).
However, Kobayashi et al. teaches a negative electrode active material layer which is lithium metal (Para. [0026]) with a thickness of 30 to 250 micrometers (Para. [0086]) (i.e. a lithium metal thin film layer) adhered to a current collector (Para. [0089]), wherein the porosity of the negative electrode active material layer is preferably 7% to 20% (overlapping with the average pore fraction range of the instant claim) (Para. [0085]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of the porosity (i.e. pore fraction) of Kobayashi et al., as too high of a porosity would deteriorate charging efficiency and discharging efficiency (Para. [0085]). Thus, one of ordinary skill in the art would be motivated to select low porosity range (such as the porosity range of Kobayashi et al.) to improve charging and discharging efficiency. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). There is a reasonable expectation of success of incorporating the porosity of Kobayashi et al. with Choi et al. as both teach a lithium metal thin film layer adhered to current collector (See Choi et al. – Para. [0021-0023] & Kobayashi et al. – Para. [0026] & [0089]) in a lithium ion secondary battery (See Choi et al. -- Para. [0152] & Kobayashi et al. – Para. [0086]). 
Additionally, the average pore fraction is a result effective variable as modifying the average pore fraction would be discovering the optimum or workable range involving only routine skill in the art, as too high of a pore fraction may deteriorate charging and discharging efficiency and too low of a porosity may cause high volume capacity to be difficult to obtain (Para. [0085]). 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious
Regarding Claim 3, Choi et al. as modified by Dai et al., Kobayashi et al. and Cui et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the protective layer (i.e. coating layer) comprises Formula D wherein X comprises functional groups such as –COOLi, -OLi, and R can be a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen carbon group with at least one nitrogen (as R), and a –OLi group (as X) in Formula D (i.e. a Li-N-C-H-O group) as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of Formula D, used to form the protective layer (Para. [0034-0038]). 
Regarding Claims 5, Choi et al. as modified by Dai et al., Kobayashi et al. and Cui et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach the Li-N-C-H-O compound of Formula 1 (or Formulas 1-1, 1-2) and also does not teach Formula 2 (or Formulas 2-1, 2-2) of the instant claims. 
However, Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (Para. [0064]) (i.e. a lithium metal anode) with a current collector (Fig. 1, #20 and Para. [0034]), wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3), wherein a discharge cycle causes the SEI layer (i.e. coating to form) (Para. [0085-0087]). The procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification (pg. 43, Example 1) that it would be expected that the ionic compounds in the instant claims would be expected to be present in the coating layer.  
 Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the battery, and the organic-based coating would provide more flexibility when compared to other rigid electrode coating layers (Para. [0071]). 
As the procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification, it would be expected that structure of the ionic compounds in the instant claims would be present in the coating layer.  If it is shown that such ionic compounds are not present, then any differences regarding the ionic compounds present would be small and obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, see MPEP 2144.09(I).
Regarding Claim 6, Choi et al. as modified by Dai et al., Kobayashi et al. and Cui et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. further teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 7, Choi et al. as modified by Dai et al., Kobayashi et al. and Cui et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (10 nm to 50 micrometers) (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claims 9, Choi et al. as modified by Dai et al., Kobayashi et al. and Cui et al.  teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach a lithium metal layer with a columnar structure having an average diameter of the columnar structure in the range of 0.1 micrometers to 100 micrometers. 
However, Cui et al. teaches a lithium anode layer wherein deposited lithium is columnar and has a diameter of 3.0 ± 0.3 micrometers (within the claimed range) and contains no long filaments or dendrites. (Para. [0020], [0076]). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as dendrite formation leads to low Coulombic efficiency, short cycle life safety, and safety concerns. Thus, incorporating the improved feature of no dendrite in the lithium metal 
Regarding Claim 18, Choi et al. as modified by Dai et al. teaches all of the elements of the lithium metal anode in claim 1 as explained above.
Choi et al. further teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) and the lithium battery is preferably a secondary battery (Para. [0152]), comprising a positive electrode (i.e. cathode) (Para. [0153]), and electrolyte (Para. [0183]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) in view of Dai et al. (US2016/0141598), Kobayashi et al. (US 2014/0004418) and Cui et al. (US 2016/0013462) as applied to claim 1 above, and further in view of Cho et al. (KR100413796B1), cited in the Information Disclosure Statement filed 7/8/2019. The English machine translation of Cho et al. is attached and is referenced below.
Regarding Claim 2, Choi et al. as modified by Dai et al., Kobayashi et al. and Cui et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach LiF in the coating layer.
However, Cho et al. teaches a lithium battery metal anode (Para. [0009]) comprising a current collector having a rolled lithium metal with a thickness of 30 micrometers (i.e. lithium metal thin film layer) (Para. [0011], [0055]) and a passivation layer (i.e. coating layer) is formed on a surface of a lithium metal anode and comprises LiF (Para. [0009], [0024]).
 the coating layer of Choi et al. to incorporate the teaching of LiF in the coating layer of Cho et al., as the fluorine-containing film (i.e. coating layer) as it suppresses dendrite formation on the anode surface, and provides improved interfacial stability, energy density and cycle characteristics (Para. [0009]).
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues the references fail to suggest a lithium metal anode comprising a lithium metal thin film layer including a columnar structure as set forth in claim 1.
Examiner respectfully disagrees. The limitations set forth in amended claim were, in previously pending claim 8, were properly rejected.  Those rejections are set forth in current rejection to claim 1 (see the above rejection for full details, incorporated herein but not reiterated herein for brevity's sake). Thus, the argument is not persuasive and the rejection of record is maintained.
Applicant argues Choi does not disclose a method for forming a lithium metal thin film layer on a current collector that would lead to such a structure and instead Choi teaches forming a protective film directly on a lithium metal with a doctor blade. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
Applicant argues neither Choi nor Cui nor their combination would have directed a person of skill in the art to form a lithium film layer by an electrodeposition method using an appropriate plating solution to result in the features of claim 1 of the present application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming a lithium thin film layer by an electrodeposition method using an appropriate plating solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, if the electrodeposition method using an appropriate plating solution was incorporated into the product claims, product by process limitations do not 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Also, the applicant’s argument (regarding the electrodeposition method) does not provide evidence/proof as to why the method of the instant application and that of the prior art does not either (a) form the same product as claimed, or (b) form a similar product as that claimed (such that obliviousness is met). Therefore, the Examiner .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729   

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729